AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 24h day ofFebruary, 2009, to the Transfer Agent Servicing Agreement, dated as of June 22, 2006, as amended (the "Transfer Agent Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust") on behalf of its separate series, the FundX Upgrader Fund, the FundX Stock Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund, the FundX Flexible Income Fund, the FundX ETF Upgrader Fund, the FundX ETF Aggressive Upgrader Fund and the FundX Tactical Upgrader Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Agreement; and WHEREAS, the parties desire to amend said Transfer Agent Agreement to add the FundX Tactical Total Return Fund; and WHEREAS, Section 12 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit E is hereby superseded and replaced with Amended Exhibit E attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name:Robert M. Slotky Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Amended Exhibit E to the Professionally Managed Portfolios Transfer Agent Servicing Agreement DAL Investment Management Company (February 2009) Name of Series Fund X Upgrader FundFundX ETF Upgrader Fund FundX Aggressive Upgrader FundFundX ETF Aggressive Upgrader Fund FundX Conservative Upgrader FundFundX Stock Upgrader Fund FundX Flexible Income FundFundX Tactical Upgrader Fund FundX Tactical Total Return Fund TRANSFER AGENT SERVICES ANNUAL FEE SCHEDULE FOR FUNDX UPGRADER FUNDS effective 2/1/2007 Service Charges to the Fund* Shareholder Account Fee (Subject to Minimum) ¨No-Load- $15.00 /account ¨Level 3 Accounts - $13.00 /account ¨Closed Accounts - $2.50 /account Annual Minimum ¨$24,000 per no-load/First Fund ¨$15,000 per no-load/Each additional Fund Also, charge .35 bpts on asset market value on Fund X Upgrader Fund. Activity Charges ¨Telephone Calls - $1.00 /call ¨Draft Check Processing - $1.00 /draft ¨Daily Valuation Trades - $6.75 /trade ¨Lost Shareholder Search - $5.00 /search ¨AML New Account Service - $1.00/new domestic accounts and $2.00/new foreign account ¨ACH/EFT Shareholder Services: $125.00 /month/fund group $.50 /ACH item, setup, change $5.00 /correction, reversal Out-of-pocket Costs - Including but not limited to: ¨Telephone toll-free lines, call transfers, etc. ¨Mailing, sorting and postage ¨Stationery, envelopes ¨Programming, special reports ¨Insurance, record retention, microfilm/fiche ¨Proxies, proxy services ¨ACH fees, NSCC charges ¨All other out-of-pocket expenses Fees are billed monthly. Service Charges to Investors Qualified Plan Fees (Billed to Investors) ¨$15.00 /qualified plan acct (Cap at $30.00/SSN) ¨$15.00 /Coverdell ESA acct (Cap at $30.00/SSN) ¨$25.00 /transfer to successor trustee ¨$25.00 /participant distribution (Excluding SWPs) ¨$25.00 /refund of excess contribution Additional Shareholder Fees (Billed to Investors) ¨$15.00 /outgoing wire transfer ¨$15.00 /overnight delivery ¨$5.00 /telephone exchange ¨$25.00 /return check or ACH ¨$25.00 /stop payment ¨$5.00 /research request per account (Cap at $25.00/request) (For requested items of the second calendar year [or previous] to the request) Technology Charges 1.Fund Group Setup (first cusip) - $2,000 /fund group 2.Fund Setup - $1,500 /cusip (beyond first cusip) 3.NSCC Service Interface – All NSCC Services ¨Setup - $1,500 /fund group 4.Telecommunications and Voice Services ¨Service Setup - $1,650 ATT transfer connect ¨VRU Setup - $500 /fund group 5.Asset Allocation Services - $8.00 /account group/year (4 reallocations) 6.12b-1 Aging - $1.50 /account/year 7.Development/Programming - $150 /hour 8.File Transmissions – subject to requirements 9.Selects - $300 per select 10.Extraordinary services – charged as incurred ¨Conversion of Records (if necessary) – Estimate to be provided. ¨Custom processing, re-processing Extraordinary services – quoted separately *Subject to CIP increase, Milwaukee MSA. 2
